United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-02906-CRB Document 43 Filed 10/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SCOTT JOHNSON,
Plaintiff,

Case No. 19-cv-02906-CRB

V. ORDER TO SHOW CAUSE RE
SANCTIONS
TORINO LLC, et al.,

Defendants.

 

 

Without explanation, Defendant Torino LLC failed to appear at the October 20,
2020 settlement conference in violation of the Court’s Settlement Conference Order (dkt.
40).

Torino LLC is hereby ORDERED to show cause why the Court should not sanction
Torino LLC under Rule 16(f) of the Federal Rules of Civil Procedure. Torino LLC shall
have seven days from the issuance of this order to file a response with the Court.

IT ISSO ORDERED.

Dated: October 21, 2020 e ze

CHARLES R. BREYER
United States District Judge

 

 
